Citation Nr: 0615296	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-35 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from January to March 1952, 
and January 1953 to December 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

Competent evidence of record indicates pulmonary function 
test results of FEV-1 of 98% of the predicted value and FEV-
1/FVC of 72%, at most three exacerbations per year, and only 
one use of systemic corticosteroids.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for an 
increased rating claim.  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, and 
providing compensation examinations.  

The appellant's bronchial asthma is currently rated as 30 
percent disabling under Diagnostic Code (DC) 6602.  A 60 
percent rating under DC 6602 requires FEV-1 

(forced expiratory volume in one second) of 40- to 55 percent 
predicted, or; FEV-1/FVC (forced vital capacity) of 40 to 55 
percent; or at least monthly visits to a physician for 
required care of exacerbation; or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  

The evidence of record does not support a rating in excess of 
30 percent.  The records indicate diagnoses of bronchial 
asthma and moderate chronic obstructive pulmonary disease 
(COPD) as a result of the asthma.  

A 2003 VA pulmonary function test (PFT) reported post-
bronchodilator results of an FEV-1 of 98 percent predicted 
value and an FEV1/FVC of 72 percent.  Although a subsequent 
PFT conducted for a 2005 compensation examination showed 
lower results, those results are not competent evidence 
because the examiner found that the veteran's effort was 
poor.  The examiner reported that the veteran's post-
bronchodilator FEV1 was markedly (17 percent) diminished, and 
noted that such a decrease likely was the result of 
diminished effort because only 10 minutes had elapsed between 
the pre-and post-bronchodilator efforts, and the mapped 
efforts were not completely smooth, indicating uneven effort. 

There is also no evidence that the veteran's condition 
requires monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  
The records indicate the veteran went to the hospital for 
exacerbations once in 2000, three times in 2001 and once in 
2003.  At his 2005 VA examination, the veteran reported 
having to see a doctor only three times a year due to 
exacerbations.  There is also no evidence in the record that 
the veteran needs intermittent courses of systemic 
corticosteroids.  Although the January 2003 record indicates 
the veteran was given intravenous steroids, this is the only 
record indicating the use of steroids, and the veteran does 
not contend that he receives systemic corticosteroids.  
Consequently, a rating in excess of 30 percent is not 
warranted.  




ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.  



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


